DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            DONNIE WINFREY,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-3691

                                 [March 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562011CF1470E.

  Donnie Winfrey, Perry, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.


                            *           *          *

  Not final until disposition of timely filed motion for rehearing.